DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on October 29, 2020 has been entered.  Claim(s) 31 has/have been added.  Therefore, claims 1, 3-7, and 22-31 are pending in the application.  

Claim Objections
Claim(s) 1, 3-7 and 22-31 is/are objected to because of the following informalities:  
With respect to claim 1, in line 15 of the claim “by” is missing after the phrase “such that the area is defined.”  Claims 3-7 and 22 which either directly or indirectly depend from claim 1, and which inherit issues of claim 1, are objected to for similar reason.
With respect to claim 6, as currently amended the claim recites a number of different results (i.e. advantages) that can be achieved by increasing a volume of a space created by a volume of silicon removed from a backside of silicon wafer and an amount of a dielectric filled into the space.   Since each of the recited “integrated circuit assembly” is referring to a separate instance of an “integrated circuit assembly” an 
With respect to claim 23, in line 16 of claim 23 “by” is missing after the phrase “such that the area is defined” and in line 25, “the plurality” is missing before TDVs.  Claims 24-30 which either directly or indirectly depend from claim 23, and which inherit issues of claim 23 are objected to for similar reason.
With respect to claim 29, as currently amended the claim recites a number of different results (i.e. advantages) that can be achieved by increasing a volume of a space created by a volume of silicon removed from a backside of silicon wafer and an amount of a dielectric filled into the space.   Since each of the recited “integrated circuit assembly” is referring to a separate instance of an “integrated circuit assembly” an article “an” should be placed before each newly recited “integrated circuit assembly.”  Moreover, the word “assembly’ is missing after each of the recited “integrated circuit” and in line 7 of the claim “plurality” is missing before TDVs.”
With respect to claim 31, in line 10 of the claim, “respective” is missing before “devices” and in lines 17 and 20 of the claim “distribution” is missing after “BEOL.”
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 6, 22 and 29 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to claims 6 and 29, as currently amended claims 6 and 29 require that a volume of the space and an amount of the dielectric filled into the space be increased to provide the recited additional result.  While the specification discloses some of the advantages of forming vias in a dielectric (see ¶[0041]), the specification is silent about these advantages being due to an increase in volume of the dielectric, how the volume is increased in order to receive the recited additional result and/or that such advantages are additional to any other advantages.  Claim 22 which depends from claim 6 and inherits issue of claim 6 is rejected for similar reasons. 

Claim Rejections - 35 USC § 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 3-7 and 22-31 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With respect to claim 1, as currently amended the claim requires “etching TDVs through the dielectric material” followed by the step of metalizing the TDVs to make the plurality of TDVs.”  The meaning of the term “TDVs,” as used in the amended claim, however, is not clear.  In particular, the term “TDVs” in the step of etching TDVs appears to be referring to etching via holes through the dielectric material, while the second recited term “TDVs” in the step of metalizing appears to be referring to “TDVs” with the accepted meaning in the art and consistent with the definition provided in paragraph [0021] of the instant specification, which includes via holes in a dielectric material that are filled with a metal material.  The term “TVDs” is thus indefinite because the meaning of the term is unclear.  For the purpose of the examination it will be assumed that it is via holes that are etched through the dielectric material and that the TDVs are made once via holes are metalized.
Moreover, in lines 5-6 of the claim, “the respective devices” are defined as comprising “an integrated circuit assemblies.”  While this definition is consistent with the definition provided in the amended paragraph [0021], it is inconsistent with the 
Lastly, the claim requires that dies be communicatively coupled to respective devices of a silicon wafer in a die-to-wafer process or a wafer-to-wafer-process.  The difference between terms die-to-wafer process or a wafer-to-wafer-process, however, is unclear as both appear to require communicatively coupling dies to respective devices of a silicon wafer, where according to the amended paragraph [0021] of the instant specification dies and devices are considered equivalent terms.  For the purpose of the examination it will be assumed that the terms die-to-wafer process or a wafer-to-wafer-process and dies and devices can be used interchangeably.
With respect to claim 3, as currently presented the claim requires covering components of the respective devices.   The scope of this limitation is, however, unclear.  Namely, it is unclear as to what is covered by the term “components” of the respective devices, and the review of the specification, and in particular paragraph [0056] suggests that components are referring to the devices.  For the purpose of the examination it will be assumed that it is the “respective devices” that are covered.
With respect to claim 6, as currently amended the claim specifies that some of the advantages of an increased volume of the space and an amount of a dielectric filled into the space include a result selected from, among others, “increasing a switching speed of an integrated circuit assembly,” “increasing a signal decoupling between a TDV and the integrated circuit assembly,” and “preventing a lateral signal leakage of the integrated circuit assembly.”   These limitations, however, are inconsistent with the specification and, as such, unclear.  Specifically, according to the specification, since it is the integrated circuit assemblies (¶¶[0022], [0039], [0041] and [0083]) that include devices, the above noted recited advantages appear to be related to devices of the integrated circuit assembly rather than the overall integrated circuit assembly.  Namely, as discussed in paragraph [0041], the volume of the space created by the volume of silicon removed from the backside of silicon wafer and the amount of a dielectric filled into the space may increase the switching speed of a device of the integrated circuit, may increase a signal decoupling between a TDV and a device of the integrated circuit assembly and prevent a lateral signal leakage of a device of the integrated circuit assembly.  In other words, because it is the integrated circuit assembly that includes devices, some of the recited advantages are achieved due to the interactions between 
Moreover, as currently amended claim 6 requires that a volume of the space and an amount of the dielectric filled into the space be increased to provide the recited additional result.  It is unclear, however, how the volume of the space and the amount of the dielectric filling the space needs to increase in order to receive the recited additional result and to which result are the listed results additional to.  For the purpose of the examination it will be assumed that the volume of the space and the amount of the dielectric filing the space provide some of the listed results (advantages).  Claim 22, which depends from claim 6 and inherits issues of claim 6 is rejected for similar reason.
With respect to claim 23, as currently amended the claim requires “etching the dielectric material to form TDVs” followed by the step of metalizing the TDVs … to create the plurality of TDVs.”  The meaning of the term “TDVs,” as used in the amended claim, however, is not clear.  In particular, the term “TDVs” in the step of etching TDVs appears to be referring to etching via holes through the dielectric material, while the second recited term “TDVs” in the step of metalizing appears to be referring to “TDVs” with an accepted meaning in the art and consistent with the definition provided in paragraph [0021] of the instant specification, which includes via holes that are filled with a metal material.  The term “TVDs” is thus indefinite because the meaning of the term is unclear.  For the purpose of the examination it will be assumed that it is via holes that are etched through the dielectric material and that the TDVs are made once via holes are metalized.  Claims 24-30 which either directly or indirectly depend from claim 23 and which inherit issues of claim 23 are rejected for similar reasons.  
With respect to claim 24, as currently amended the claim requires repeating “patterning of the dielectric material” rendering the claim indefinite since no patterning of the dielectric material was previously performed and, as such, cannot be repeated.  Also, the relationship between the recited patterning and etching steps is unclear.  Specifically, it is not clear as to what exactly is performed during the patterning step.  For the purpose of the examination it will be assumed that it is the etching of the dielectric material that is being repeated. 
With respect to claim 26, as currently presented the claim requires covering components of the devices.   The scope of this limitation is, however, unclear.  Namely, it is unclear what is covered by the term “components” of the respective devices, and the review of the specification, and in particular paragraph [0056] suggests that components are referring to devices.  For the purpose of the examination it will be assumed that it is the “respective devices” that are covered.
With respect to claim 29, as currently amended the claim specifies that some of the advantages of an increased volume of a space and an amount of the dielectric coated into the space include a result selected from, among others, “increasing a switching speed of an integrated circuit,” “increasing a signal decoupling between a TDV and the integrated circuit,” and “preventing a lateral signal leakage of the integrated circuit.”   These limitations, however, are inconsistent with the specification and, as such, unclear.  Specifically, according to the specification, since it is the integrated circuit assemblies (¶¶[0022], [0039], [0041] and [0083]) that include devices, the above noted recited advantages appear to be related to devices of the integrated circuit assembly rather than the overall integrated circuit assembly.  Namely, as 
Moreover, as currently amended claim 29 requires that a volume of the space and an amount of the dielectric filled into the space be increased to provide the recited additional result.  It is unclear, however, how the volume of the space and the amount of the dielectric filling the space needs to increase in order to receive the recited additional result and to which result are the listed results additional to.  For the purpose of the examination it will be assumed that the volume of the space and the amount of the dielectric filing the space provide some of the listed results (advantages).
With respect to claim 31, in line 5 of the claim, the respective devices” are defined as comprising “an integrated circuit assemblies.”  While this definition is consistent with the definition provided in the amended paragraph [0021], it is inconsistent with the disclosure provided in paragraph [0041], which suggests that it is the integrated circuit assemblies that comprise devices rather than that the devices comprise the integrated circuit assemblies.  Specifically, throughout the specification the term “integrated circuit” is used along with the terms “device(s),” “chip(s)” and 
Moreover, as currently presented the claim requires that dies be communicatively coupled to respective devices of a silicon wafer in a die-to-wafer process or a wafer-to-wafer-process.  The difference between die-to-wafer process or a wafer-to-wafer-process, however, is unclear as both appear to require communicatively coupling dies to respective devices of a silicon wafer, where according to the amended paragraph [0021] of the instant specification dies and devices are considered equivalent terms.  For the purpose of the examination it will be assumed that the terms die-to-wafer process or a wafer-to-wafer-process and dies and devices can be used interchangeably.
Lastly, as currently presented, the claim requires that “vertical vias” are etched through the dielectric material and then metalized to make a plurality of through-dielectric vias.  However, since according to paragraph [0021] of the specification (as amended), vertical vias and TDVs are considered as referring to the same structure, namely a structure that provides an electrical pathway, it is unclear how vertical vias can 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 2012/0223440, hereinafter “Fujita,” previously cited), in view of Yu et al. (US 2015/0318263, hereinafter “Yu,” previously cited), Tsai et al. (US 2016/0197029, hereinafter “Tsai,” previously cited), and Sekine et al. (US 2015/041990, hereinafter “Sekine,” previously cited).
Regarding claim 1, Fujita teaches in Figs. 6-10 (Fig. 10 shown below) and related text a method of fabricating vias (where it is noted that the recitation of the function of the vias in the preamble, “to decrease an insertion loss of signal power over signal frequencies between 0.1 GHz and 10.0 GHz is not a positive limitation but only requires the ability to so perform, as such it does not constitute a limitation in any patentable sense) comprising:
 in a die-to-wafer process or a wafer-to-wafer process (Fig. 5 and ¶[0041]), communicatively coupling dies (i.e. integrated circuit of the wafer 102, ¶[0031]) to respective devices (i.e. integrated circuit of wafer 101, Fig. 5 and ¶[0029])  of a silicon wafer (101, Fig. 2B and ¶[0020], where it is noted that according to amended paragraph [0021] of the instant specification, devices and dies are equivalent terms) through at least one back-end-of-line (BEOL) distribution layer (2a, 3a, 4a, 5a, Fig. 5 and ¶[0029]), the respective devices comprising integrated circuit assemblies (¶[0029] and [0031]); and
removing a volume of silicon from the backside of the silicon wafer (Fig. 6 and ¶[0044]), the silicon removed from between the respective devices of the silicon wafer (102, Fig. 6) creates a space (7a, Fig. 6 and ¶[0044]), the volume of the silicon removed to create the space being defined by a height multiplied by an area, the height being defined by at least a vertical height of the respective devices (i.e. since the space created by Fujita extends through semiconductor substrate that includes devices, the height would be at least a vertical height of the devices) with respect to the at least one back-end-of-line (BEOL) distribution layer (214, Fig. 2D and ¶[0014]);
filing the space with a dielectric material (8, Fig. 7 and ¶[0045]) and planarizing the dielectric material (Fig. 7 and ¶[0045]);
(9, Fig. 8 and ¶[0050]) through the dielectric material (Fig. 8), the TDVs extending to the at least one BEOL layer (Fig. 8);
metalizing the TDVs (Fig. 10 and ¶[0053]) to make the plurality with first ends connected to the at least one BEOL layer. 


    PNG
    media_image1.png
    388
    549
    media_image1.png
    Greyscale


While Fujita teaches that the volume of silicon is removed and that via holes are etched using well-known lithography etching process (¶¶[0044] and [0050]), Fujita does not explicitly teach that the etching process requires forming a resist material over desired areas of a wafer, in order to protect the desired areas during etching.  Specifically, Fujita does not explicitly teach that etching the volume of silicon requires applying a first resist material over the respective devices on a backside of the silicon wafer to protect the respective devices from the etching process and that the first resist material is removed once the etching process is completed or that etching of the via holes requires applying a second resist material over the dielectric material, using the 
To begin with, applying a resist material in order to protect desired area of the substrate during etching process would have been within the capabilities of one of ordinary skill in the art as evidenced by Yu and Tsai, in order to form vias without damaging the devices and/or providing vias in desired locations.   Specifically, Yu, in a similar field of endeavor, teaches in Fig. 5 and related text applying a mask (i.e. resist material, 504, Fig. 5 and ¶[0021]) to a silicon wafer (112, Fig. 5 and ¶[0020]) to protect areas of the silicon wafer from being etched during an etching process and removing the mask (¶[0025]) once the etching step is completed in order to form via openings and Tsai teaches applying a resist material (401, Fig. 4 and ¶[0039]) over the dielectric material, etching vertical via (405, Fig. 5C, and ¶[0045]) through the dielectric material using the resist material as a mask, and removing the second resist material (Fig. 6 and ¶[0048]).  Thus, using known material and process for their intended purpose, namely to protect desired areas of the substrate during etching of via openings, would have been within the capabilities of one of ordinary skill in the art.
Accordingly, it would have been obvious to one of ordinary skill in the art to apply a first resist material over the respective devices to protect the respective devices from etching process and remove the first resist material from over the respective device 
Moreover, while the combined teaching of Fujita, Yu and Tsai does not explicitly teach that the vias are 20-50 µm apart from each other and that the area of the removed volume is defined by a plurality of through-dielectric-vias (TDVs) to be horizontally separated from each other by a via pitch in a range of 20-50 µm such that the area is defined by (i) 280 µm plus the via pitch in a first direction multiplied by (ii) 280 µm plus the via pitch in a second direction, creating vias within the claimed pitch range so that the area of the removed volume has dimensions as claimed would have been within the capabilities of one of ordinary skill in the art as disclosed by Sekine (¶[0054]).  Specifically, Sekine, in a similar field of endeavor, teaches forming TDVs (i.e. columnar conductors, 311 to 326, Fig. 1 and ¶[0056]) in a dielectric material (i.e. insulator, 5, Fig. 1 and ¶[0053]) with a via pitch in the range of 4-100 µm (¶[0054]), which fully encompasses the claimed range, where the width of the dielectric material, according to Sekine, can be selected so that specific design requirements (¶[0076]) are met when forming narrow-pitch vias (¶¶[0010] and [0023]-[0026], where it is noted that that specific claimed dimension of 280 µm, absent any criticality, is only considered to be the “optimum” dimensions that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desire to improve performance of the overall devices (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  Since the Applicant has not established the criticality of the stated dimensions (the specification contains no disclosure of either the critical nature of the claimed dimension or any unexpected results arising therefrom), it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the method disclosed by the combined teaching of Ramanathan, Yu, Fujita, Tsai and Sekine.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Thus, since the prior art teaches all of the claimed limitations, forming TDVs within the claimed pitch range so that the area of the removed volume of silicon is defined by a plurality of through-dielectric-vias (TDVs) to be horizontally separated from each other by a via pitch in a range of 20-50 µm such that the area is defined by (i) 280 µm plus the via pitch in a direction multiplied by (ii) 280 µm plus the via pitch in a second direction, would have been within the capabilities of one of ordinary skill in the art in order to form narrow-pitch vias with improved characteristics.  Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form TDVs disclosed by the combined teaching of Fujita, Yu and Tsai to be apart from each other by the disclosed pitch ranges, as disclosed by Sekine, so that the area of the removed volume is defined by a plurality of through-dielectric-vias (TDVs) to be horizontally (i.e. decrease in the insertion loss of signal power over signal frequencies between 0.1 GHz and 10.0 GHs, Figs. 6-7 and ¶¶[0050]-[0051]), the structure formed by the combined teaching of Fujita, Yu, Tsai, and Sekine would be able to perform the same function as claimed.
Regarding claim 3 (1), the combined teaching of Fujita, Yu, Tsai, and Sekine discloses wherein filling at least the space with the dielectric material comprises: 
coating at least the space with one or more layers of the dielectric material to at least fill the space and cover components of the respective devices (Fujita, Fig. 7 and ¶[0044] and Tsai, Fig. 2 and ¶[0031]); and 
planarizing the one or more layers of the dielectric material (Fujita, Fig. 7 and ¶[0044] and Tsai, Fig. 3 and ¶[0032]).  
Regarding claim 4 (1), the combined teaching of Fujita, Yu, Tsai, and Sekine was discussed above in the rejection of claim one and discloses wherein the vertical vias are approximately 1-10 µm in diameter (Tsai, ¶¶[0038]-[0039]).  While Fujita, Yu, Tsai, and Sekine do not explicitly teach that the vertical vias are approximately 100-150 (Tsai, ¶¶[0038]-[0039]).  Namely, it would have been an obvious matter of choice and/or design requirement to form the vertical vias to the claimed height since such a modification would have involved a mere change in the size, where a change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 5 (1), the combined teaching of Fujita, Yu, Tsai, and Sekine discloses wherein the dielectric material is selected from the group consisting of an epoxy, a glass epoxy, a glass, a flowable insulator, a porous dielectric, a dielectric polymer, a silicon oxide, a fluorine-doped silicon dioxide, a fluorosilicate glass, a fluorinated silica glass, a carbon-doped silicon dioxide, a porous silicon dioxide, a porous carbon-doped silicon dioxide, a spin-on organic polymeric dielectric, a polyimide, a polynorbornene, a 3benzocyclobutene, a PTFE, a spin-on silicon-based polymeric dielectric, a hydrogen silsesquioxane (HSQ), and a methylsilsesquioxane (MSQ) (Fujita, ¶[0046], Yu, ¶[0026], Tsai, ¶[0031]).  
Regarding claim 6 (1), the combined teaching of Fujita, Yu, Tsai, and Sekine discloses that a volume of the space and an amount of the dielectric filled into the space provide a an additional result selected from the from the group consisting of increasing a switching speed of an integrated circuit, reducing a heat dissipation requirement of the integrated circuit assembly, reducing a size of a keep-out-zone of an integrated circuit assembly, increasing a signal decoupling between a TDV and the integrated circuit assembly, reducing a signal coupling between two or more of the TDVs, relieving a  (i.e. increasing speed, Fujita, ¶[0058]).  
Regarding claim 7 (1), the combined teaching of Fujita, Yu, Tsai, and Sekine discloses wherein the silicon wafer further comprises a silicon-on-insulator (SOI) material or a lateral insulator (Tsai, ¶[0019]). 

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita, Yu, Tsai, and Sekine as applied to claim 6 and further in view of Hoshino (US 2002/0027293, hereinafter “Hoshino,” previously cited). 
Regarding claim 22 (6), the combined teaching of Fujita, Yu, Tsai, and Sekine was discussed above in the rejection of claim 6 and includes a teaching of dielectric materials including low-k dielectric, including silicate, siloxane, polysiloxane glass (Kreupl, ¶[0030]).  Fujita, Yu, Tsai, and Sekine, however, do not explicitly teach that the dielectric material includes an air space or a void filled with air.   
Hoshino, in a similar field of endeavor, teaches that siloxane dielectric materials and porous dielectric materials (materials with voids) are art recognized equivalent dielectric materials.  Therefore, because these two materials were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute dielectric that includes voids disclosed by Hoshino for the dielectric materials disclosed by the combined teaching of Fujita, Yu, Tsai and Sekine.

Claim(s) 23-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan et al. (US 2006/0040471, hereinafter “Ramanathan”) in view of Yu et al. (US 2015/0318263, hereinafter “Yu,” previously cited), Tsai et al. (US 2016/0197029, hereinafter “Tsai,” previously cited), Kar-Roy et al. (US 2016/0118339, hereinafter “Kar-Roy”) and Sekine et al. (US 2015/041990, hereinafter “Sekine,” previously cited) with Kreupl et al. (US 2009/0212438, hereinafter “Kreupl,” previously cited) and Fujita (US 2012/0223440, hereinafter “Fujita,” previously cited) relied on for a motivation (advantages) of using vias formed in a dielectric material.
Regarding claim 23, Ramanathan teaches in Figs. 2B-2D (Fig. 2D shown below) and related text a method of fabricating vias (where it is noted that the recitation of the function of the vias in the preamble, “to decrease an insertion loss of signal power over signal frequencies between 0.1 GHz and 10.0 GHz is not a positive limitation but only requires the ability to so perform, as such it does not constitute a limitation in any patentable sense) comprising:
in a wafer to wafer (W2W) process, communicatively coupling a first wafer (202, Fig. 2B and ¶[0017]) and a second wafer (201, Fig. 2B and ¶[0017]) of silicon (¶[0020]) together in a face-to-face bond at a back-end-of-line (BEOL) layer on a front face of the second wafer (Fig. 2B);
thinning a backside of the second wafer to leave a 2-25 µm layer of the silicon over devices of the second wafer (Fig. 2C and ¶[0017], where it is noted that the range disclosed by Ramanathan from 15-50 µm is overlapping the claimed range and thus it would have been obvious to one of ordinary skill in the art to adjust the range of  disclosed by Ramanathan to include the claimed range as a routine skill in the art to discover the optimum and/or workable range.  See MPEP 2144.05 for overlap of ranges); 
removing5removing a volume of the silicon from the backside of the second wafer (Fig. 2D and ¶[0020]), the silicon removed from between the devices of the second wafer to a depth of the BEOL layer (i.e. interconnect structure, 214, Fig. 2D and ¶[0013]) on the front face of the second wafer to create a space (i.e. via hole, 250, Fig. 20 and ¶[0018]) between the devices (Fig. 2D), the volume of the silicon removed to create the space being defined by a height multiplied by an area, the height being defined by a vertical height of the devices plus the 2-25 um layer (Fig. 2D and ¶[0017]).


    PNG
    media_image2.png
    341
    537
    media_image2.png
    Greyscale

Ramanathan, however, does not explicitly teach that the volume of silicon is removed from the second wafer using an etching process that includes applying a first resist material on a backside of the second wafer to protect the devices of the second wafer from an etching process and that the first resist material is removed once the etching process is completed.   Ramanathan, also does not explicitly teach that the area 
To begin with, etching away a volume of silicon from a silicon wafer to create a space (via openings) using a resist material and removing the resist material once the etching process is completed is well-known in the art as evidenced by Yu.  Specifically, Yu, in a similar field of endeavor, teaches in Fig. 5 and related text applying a mask (i.e. resist material, 504, Fig. 5 and ¶[0021]) to a silicon wafer (112, Fig. 5 and ¶[0020]) to protect areas of the silicon wafer from being etched during an etching process used to etch away a volume of silicon from the silicon wafer and removing the mask once the etching step is completed in order to form via openings.  Thus, using known material and process for their intended purpose, namely to protect desired areas of the substrate during etching of via openings, would have been within the capabilities of one of ordinary skill in the art.

Moreover, Tsai, in the same field of endeavor, teaches in Figs. 2-9 and related text, coating a dielectric material (201, 203, Fig. 2 and ¶[0050]) in the space at least between devices (103, 105, 107, Fig. 2 and ¶[0017]) of a wafer and to a BEOL layer (113, Fig. 2 and ¶[0017]), Serial No.: 15/157,197-7-Atty Docket No.: X05-0103USLee& HayesAtty/Agent: Kevin T. LeMondapplying a resist material (401, Fig. 4 and ¶[0039]) to the dielectric material and etching the dielectric material to form TDVs (via holes) (405, Fig. 5C, and ¶[0045]) for the plurality of TDVs, metalizing the TDV down to the BEOL layer to create TDV with first end of the TDV connected to the BEOL layer (Fig. 9 and ¶[0056]), and creating one or more redistribution layers (907, Fig. 9 and ¶[0058]) connected to a second end of the TDV (Fig. 9) in order to provide electrical connections between stacked devices (Tsai, ¶¶[0002]-[0003]) with improved characteristics (Kreupl, ¶[0001]-[0002] and Fujita, ¶[0058]).  
Thus, since the prior art teaches all of the disclosed method steps using such steps would have been within the capabilities of one or ordinary skill in the art as they would yield predictable results of forming through-dielectric-vias.   Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to perform the steps 
While, the combined teaching of Ramanathan, Yu and Tsai discloses forming a single TDV in the dielectric material between devices, Kar-Roy teaches that more than one via can be formed in the dielectric material depending on specific design requirements (Figs. 2F and 3D).  Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form a plurality of TDVs in the method disclosed by the combined teaching of Ramanathan, Yu and Tsai in order to meet specific design requirements as disclosed by Kar-Ray.
Lastly, while the combined teaching of Ramanathan, Yu, Tsai and Kar-Ray does not explicitly teach that the vias are 20-50 µm apart from each other and that the area of the removed volume is defined by a plurality of through-dielectric-vias (TDVs) to be horizontally separated from each other by a via pitch in a range of 20-50 µm such that the area is defined by (i) 280 µm plus the via pitch in a first direction multiplied by (ii) 280 µm plus the via pitch in a second direction, creating vias within the claimed pitch range so that the area of the removed volume has dimensions as claimed would have been within the capabilities of one of ordinary skill in the art as disclosed by Sekine (¶[0054]).  Specifically, Sekine, in a similar field of endeavor, teaches forming TDVs (i.e. columnar conductors, 311 to 326, Fig. 1 and ¶[0056]) in a dielectric material (i.e. insulator, 5, Fig. 1 and ¶[0053]) with a via pitch in the range of 4-100 µm (¶[0054]), which fully encompasses the claimed range, where the width of the dielectric material, (¶[0076]) are met when forming narrow-pitch vias (¶¶[0010] and [0023]-[0026], where it is noted that that specific claimed dimension of 280 µm, absent any criticality, is only considered to be the “optimum” dimensions that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desire to improve performance of the overall devices (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  Since the Applicant has not established the criticality of the stated dimensions (the specification contains no disclosure of either the critical nature of the claimed dimension or any unexpected results arising therefrom), it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the method disclosed by the combined teaching of Ramanathan, Yu, Fujita, Tsai and Sekine.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Thus, since the prior art teaches all of the claimed limitations, forming TDVs within the claimed pitch range so that the area of the removed volume of silicon is defined by a plurality of through-dielectric-vias (TDVs) to be horizontally separated from each other by a via pitch in a range of 20-50 µm such that the area is defined by (i) 280 µm plus the via pitch in a direction multiplied by (ii) 280 µm plus the via pitch in a second direction, would have been within the capabilities of one of ordinary skill in the (i.e. decrease in the insertion loss of signal power over signal frequencies between 0.1 GHz and 10.0 GHs, Figs. 6-7 and ¶¶[0050]-[0051]), the structure formed by the combined teaching of Ramanathan, Yu, Tsai, Kar-Roy and Sekine would be able to perform the same function as claimed.
Regarding claim 24 (23), the combined teaching of Ramanathan, Yu, Tsai, Kar-Roy and Sekine further comprises repeating the steps of coating a BEOL dielectric material, patterning the BEOL dielectric material, etching to form vertical vias, and metalizing the vertical vias to form the TDV's, to build a multi-layered interconnect (Tsai, Figs. 12-15 and ¶¶[0035]-[0038]).  
Regarding claim 25 (23), the combined teaching of Ramanathan, Yu, Tsai, Kar-Roy and Sekine further comprises creating multiple instances of the microelectronic assembly comprising dies of the first wafer bonded to dies of the second wafer or substrate and the TDVs, as layers to fabricate a 3D integrated circuit stack (Yu, Fig. 15 and ¶¶[0012] and [0071]).  
Regarding claim 26 (23), the combined teaching of Ramanathan, Yu, Tsai, Kar-Roy and Sekine discloses wherein coating the BEOL dielectric material further comprises: 
coating at least the space between the devices with one or more layers of one or more dielectric materials to at least fill the space and cover components of the respective devices (Tsai, Fig. 2 and ¶[0031]); and 
planarizing the one or more layers of the dielectric material (Tsai, Fig. 3 and ¶[0032]).  
Regarding claim 27 (23), the combined teaching of Ramanathan, Yu, Tsai, Kar-Roy and Sekine was discussed above in the rejection of claim 23 and includes wherein the vertical vias are approximately 1-10 µm in diameter (Tsai, ¶¶[0038]-[0039]).  While Ramanathan, Yu, Tsai, Kar-Roy and Sekine do not explicitly teach that the vertical vias are approximately 100-150 µm in height, forming vias of suitable dimensions and shapes to enable connections between desired metallization layers would have been within capabilities of one of ordinary skill in the art as suggested by Tsai (Tsai, ¶¶[0038]-[0039]).  Namely, it would have been an obvious matter of choice and/or 
Regarding claim 28 (23), the combined teaching of Ramanathan, Yu, Tsai, Kar-Roy and Sekine discloses wherein the BEOL dielectric material is selected from the group consisting of an epoxy, a glass epoxy, a glass, a flowable insulator, a low- k dielectric, a porous dielectric, a dielectric polymer, a silicon oxide, a fluorine-doped silicon dioxide, a fluorosilicate glass, a fluorinated silica glass, a carbon-doped silicon dioxide, a porous silicon dioxide, a porous carbon-doped silicon dioxide, a spin-on organic polymeric dielectric, a polyimide, a polynorbornene, a benzocyclobutene, a PTFE, a spin-on silicon-based polymeric dielectric, a hydrogen silsesquioxane (HSQ), and a methylsilsesquioxane (MSQ) (Yu, ¶[0026], Tsai, ¶[0031]).    
Regarding claim 29 (23), while the combined teaching of Ramanathan, Yu, Tsai, Kar-Roy and Sekine does not explicitly teach that a volume of the space and an amount of the dielectric coated into the space provide a result selected from the group consisting of reducing a parasitic capacitance induced by a device of the integrated circuit, increasing a switching speed of an integrated circuit, reducing a heat dissipation requirement of the integrated circuit, reducing a size of a keep-out-zone of the integrated circuit, increasing a signal decoupling between a TDV and the integrated circuit, reducing a signal coupling between two or more of the TDVs, reducing a loss of high frequency signals of the integrated circuit, reducing a signal insertion loss, relieving a tensile stress around a TDV, preventing a lateral signal leakage of the integrated 
Regarding claim 30 (23), the combined teaching of Ramanathan, Yu, Tsai, Kar-Roy and Sekine discloses wherein the second wafer further comprises a silicon-on-insulator (SOI) material or a lateral insulator (Tsai, ¶[0019]). 
Regarding claim 31, Ramanathan teaches in Figs. 2B-2D (Fig. 2D shown above), a method for fabricating vias (where it is noted that the recitation of the function of the vias in the preamble, namely “to decrease an insertion loss of signal power over signal frequencies between 0.1 GHz and 10.0 GHz is not a positive limitation but only requires the ability to so perform, as such it does not constitute a limitation in any patentable sense), comprising: 
in a die-to-wafer process (Figs. 2B), communicatively coupling dies (i.e. devices, 222, Fig. 2B and ¶[0012]) to respective devices (212, Fig. 2B and ¶[0012]) of a silicon wafer (201, Fig. 2B and ¶[0020]) through at least one back-end-of-line (BEOL) distribution layer (214, Fig. 2B and ¶[0013]), the respective devices comprising integrated circuit assemblies (¶[0012]); 
on a backside of the silicon wafer, thinning a silicon material of the silicon wafer to a layer of silicon material 2-25 µm thick over the devices (Fig. 2C and ¶[0017], where it is noted that the range disclosed by Ramanathan from 15-50 µm is overlapping the claimed range and thus it would have been obvious to one of ordinary skill in the art to adjust the range of  disclosed by Ramanathan to include the claimed range as a routine skill in the art to discover the optimum and/or workable range.  See MPEP 2144.05 for overlap of ranges), and 
removing a volume of the silicon material from between the devices on the backside of the silicon wafer (Fig. 2D, ¶[0018]). 
Ramanathan, however, does not explicitly teach that a first resist material is applied over respective devices to protect the respective devices from an etching process and that the first resist material is removed once the etching process is performed.  Ramanathan, also does not explicitly teach that a layer of a dielectric material is deposited to encapsulate the devices after which the dielectric material is planarized and that a second resist material is applied over the dielectric material and that vertical vias (via holes) extending to the at least one BEOL layer are etched through the dielectric material 20-50 µm apart from each other.  Ramanathan also does not explicitly teach that via holes are metalized after the second resist material is removed to make a plurality of through-dielectric vias with first ends connected to the at least one BEOL layer.
To begin with, applying a first resist material over the respective devices to protect the respective devices from an etching process and removing the first resist material from over the respective devices once the etching process is completed is well-known in the art as evidenced by Yu.  Specifically, Yu, in a similar field of endeavor, teaches in Fig. 5 and related text applying a mask (i.e. resist material, 504, Fig. 5 and ¶[0021]) to a silicon wafer (112, Fig. 5 and ¶[0020]) to protect areas of the silicon wafer from being etched during an etching process and removing the mask once the etching step is completed in order to form via openings.  Thus, using known material and 
Accordingly, it would have been obvious to one of ordinary skill in the art to apply a first resist material over the respective devices to protect the respective devices from etching process and remove the first resist material from over the respective device once the etching process is completed, as disclosed by Yu, in the method disclosed by Ramanathan, as such steps would require nothing other than using known material and process for their intended purpose of forming via openings.
Moreover, Tsai in a similar field of endeavor teaches in Figs. 2-9 and related text depositing a layer of a dielectric material (203, Fig. 2 and ¶[0050]) to encapsulate the devices (103,105,107, Fig. 2 and ¶[0050])), followed by the step of planarizing the dielectric material (Fig. 3 and ¶[0032])Serial No.: 15/157,197-7-, Atty Docket No.: X05-0103USLee& HayesAtty/Agent: Kevin T. LeMondapplying a second resist material (401, Fig. 4 and ¶[0039]) over the planarized dielectric material and etching vertical vias (i.e. via openings) through the dielectric material (Fig. 5C), the vertical vias extending to the at least one BEOL layer (2a,3a,4a,5a, Fig. 8 and ¶0028]), removing the second resist material (Fig. 6 and ¶[0048]), and metalizing the vertical vias to make a plurality of through-dielectric vias with first ends connected to the at least one BEOL layer (Fig. 9 and ¶[0056]) in order to provide electrical connections between stacked devices (Tsai, ¶¶[0002]-[0003]) with improved characteristics (Kreupl, ¶[0001]-[0002] and Fujita, ¶[0058]).  
Thus, since the prior art teaches all of the disclosed method steps using such steps would have been within the capabilities of one or ordinary skill in the art as they 
While, the combined teaching of Ramanathan, Yu and Tsai discloses forming a single TDV in the dielectric material between devices, Kar-Ray teaches that more than one via can be formed in the dielectric material depending on specific design requirements (Figs. 2F and 3D).  Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form a plurality of TDVs in the method disclosed by the combined teaching of Ramanathan, Yu and Tsai in order to meet specific design requirements as disclosed by Kar-Ray.
Lastly, while the combined teaching of Ramanathan, Yu, Tsai, and Kar-Roy, does not explicitly teach that vertical vias are 20-50 µm apart from each other, such via pitch range is well-known in the art as evidenced by Sekine (¶[0054]).  Specifically, Sekine, in a similar field of endeavor, teaches forming TDVs (i.e. columnar conductors, 311-326, Fig. 12 and ¶[0072]) in a dielectric material (i.e. insulator, 5, Fig. 12 and ¶[0069]) with a pitch in the range of 4-100 µm (¶[0072]), which fully encompasses the claimed range, in order to form narrow-pitch vias with improved characteristics (¶¶[0010] and [0023]-[0026]).  
Thus, since the prior art teaches all of the claimed limitations, forming TDVs within the claimed pitch range would have been within the capabilities of one of ordinary (i.e. decrease in the insertion loss of signal power over signal frequencies between 0.1 GHz and 10.0 GHs, Figs. 6-7 and ¶¶[0050]-[0051]), the structure formed by the combined teaching of Ramanathan, Yu, Tsai, Kar-Roy and Sekine would be able to perform the same function as claimed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 23 have been considered and are convincing.

Relevant Prior Art
The following is a prior art relevant to the invention but not relied upon in any of the rejections:
(US 2006/0118965) teaches a method of forming vias (i.e. through plugs, 107, Fig. 1 and ¶[0067]) in a dielectric material (i.e. insulating film, 105, Fig. 1 and ¶[0067]) that comprises the steps of removing a volume of silicon by etching to create a space (153, Fig. 3A and ¶[0073]), filling the space with a dielectric material (i.e. insulating material, 5, Fig. 3B and ¶[0074]), etching vertical via holes in the dielectric material (111, Fig. 3B and ¶[0075]) and metalizing the vertical via holes to make a plurality of TDVs (113, Fig. 4A and ¶[0076]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232.  The examiner can normally be reached on 9:30 AM - 1:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHAUN M CAMPBELL/           Primary Examiner, Art Unit 2829                                                                                                                                                                                             	1/15/2021